
	
		I
		112th CONGRESS
		1st Session
		H. R. 2325
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Carney (for
			 himself, Mr. Holt,
			 Mr. Hinchey,
			 Mr. LoBiondo,
			 Mr. Fitzpatrick,
			 Mr. Dent, Mr. Runyan, Mr.
			 Andrews, Ms. Schwartz, and
			 Mr. Meehan) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Interior to establish a
		  program to build on and help coordinate funding for restoration and protection
		  efforts of the 4–State Delaware River Basin region, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Delaware River Basin Conservation Act
			 of 2011.
		2.FindingsCongress finds that—
			(1)the Delaware River
			 Basin is a national treasure of great cultural, environmental, and ecological
			 importance;
			(2)the Basin contains
			 over 12,500 square miles of land in the States of Delaware, New Jersey, New
			 York, and Pennsylvania, including nearly 800 square miles of bay and more than
			 2,000 tributary rivers and streams;
			(3)the Basin is home to more than 8,000,000
			 people who depend on the Delaware River and the Delaware Bay as an economic
			 engine, a place of recreation, and a vital habitat for fish and
			 wildlife;
			(4)the Basin provides
			 clean drinking water to more than 15,000,000 people, including New York City,
			 which relies on the Basin for approximately half of the drinking water supply
			 of the city, and Philadelphia, whose most significant threat to the drinking
			 water supply of the city is forest clearing in the Upper Basin, according to a
			 study conducted by the Philadelphia Water Department;
			(5)almost 180 species
			 of fish and wildlife are considered special status species in the Basin due to
			 habitat loss and degradation, particularly sturgeon, eastern oyster, and red
			 knots, which have been identified as unique species in need of habitat
			 improvement;
			(6)the Basin provides
			 habitat for over 200 resident and migrant fish species, includes significant
			 recreational fisheries, and is a prolific source of eastern oyster, blue crab,
			 and the largest population of the American horseshoe crab;
			(7)as of the date of
			 enactment of this Act, oyster landings in the Delaware Bay are at 100,000
			 bushels, down from the 500,000 bushels that were harvested in the 1980s, due,
			 in part, to water pollution and disease;
			(8)the Delaware Bay
			 has the second largest concentration of shorebirds in North America and is
			 designated as one of the four most important shorebird migration sites in the
			 world;
			(9)the Basin, 50
			 percent of which is forested, also has 1,000,000 acres of wetland, more than
			 126,000 acres of which are recognized as internationally important, resulting
			 in a landscape that provides essential ecosystem services, including
			 recreation, commercial, and water-quality benefits;
			(10)much of the
			 remaining exemplary natural landscape in the Basin is vulnerable to further
			 degradation, as the Basin gains approximately 14 square miles of developed land
			 annually, and with new development, urban watersheds are increasingly covered
			 by impervious surfaces, amplifying the quantity of polluted runoff into rivers
			 and streams;
			(11)the Delaware
			 River is the longest undammed river east of the Mississippi, and a critical
			 component of the National Wild and Scenic Rivers System in the
			 Northeast;
			(12)management of water volume in the Basin is
			 critical to flood mitigation and habitat for fish and wildlife, and following 3
			 major floods along the Delaware River since 2004, the Governors of the States
			 of Delaware, New Jersey, New York, and Pennsylvania have called for natural
			 flood damage reduction measures to combat the problem, including restoring the
			 function of riparian corridors;
			(13)the Delaware
			 River Port Complex (including docking facilities in the States of Delaware, New
			 Jersey, and Pennsylvania) is the largest freshwater port in the world, the Port
			 of Philadelphia handles the largest volume of international tonnage and 70
			 percent of the oil shipped to the East Coast, and the Port of Wilmington, a
			 full-service deepwater port and marine terminal, is the busiest terminal on the
			 Delaware River, handling more than 400 vessels per year with an annual
			 import/export cargo tonnage of more than 4,000,000 tons;
			(14)the Delaware
			 Estuary, where freshwater from the Delaware River mixes with saltwater from the
			 Atlantic Ocean, is one of the largest and most complex of the 28 estuaries in
			 the National Estuary Program, and the Partnership for the Delaware Estuary
			 works to improve the environmental health of the Delaware Estuary;
			(15)the Delaware
			 River Basin Commission is a Federal-interstate compact government agency
			 charged with overseeing a unified approach to managing the river system and
			 implementing important water resources management projects and activities
			 throughout the Basin that are in the national interest; and
			(16)restoration
			 activities in the Basin are supported through several Federal and State agency
			 programs, and funding for those important programs should continue and
			 complement the establishment of the Delaware River Basin Restoration Program,
			 which is intended to build on and help coordinate restoration and protection
			 funding mechanisms at the Federal, State, regional, and local levels.
			3.DefinitionsIn this Act:
			(1)BasinThe
			 term Basin means the 4–State Delaware Basin region, including all
			 of Delaware Bay and portions of the States of Delaware, New Jersey, New York,
			 and Pennsylvania located in the Delaware River watershed.
			(2)Basin
			 StateThe term Basin State means each of the States
			 of Delaware, New Jersey, New York, and Pennsylvania.
			(3)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(4)FoundationThe
			 term Foundation means the National Fish and Wildlife Foundation, a
			 congressionally chartered foundation established by section 2 of the National
			 Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701).
			(5)Grant
			 programThe term grant program means the Delaware
			 River Basin restoration grant program established under section 5.
			(6)ProgramThe
			 term program means the Delaware River Basin restoration program
			 established under section 4.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director.
			(8)ServiceThe
			 term Service means the United States Fish and Wildlife
			 Service.
			4.Program
			 establishment
			(a)EstablishmentNot
			 later than 180 days after amounts are made available to carry out this Act, the
			 Secretary shall establish a program to be known as the Delaware River
			 Basin restoration program.
			(b)DutiesIn
			 carrying out the program, the Secretary shall—
				(1)draw on existing
			 and new management plans for the Basin and work in consultation with applicable
			 management entities, including representatives of the Partnership for the
			 Delaware Estuary, the Delaware River Basin Commission, the Federal Government,
			 and other State and local governments, and regional and nonprofit
			 organizations, as appropriate, to identify, prioritize, and implement
			 restoration and protection activities within the Basin;
				(2)adopt an investment strategy that—
					(A)supports the implementation of a shared set
			 of restoration and protection activities developed in accordance with paragraph
			 (1);
					(B)targets cost-effective conservation
			 projects; and
					(C)supports
			 measurable conservation efforts;
					(3)establish the
			 grant program in accordance with section 5; and
				(4)provide for
			 technical assistance in accordance with this Act.
				(c)CoordinationIn
			 establishing the program, the Secretary shall consult, as appropriate,
			 with—
				(1)the heads of Federal agencies,
			 including—
					(A)the Administrator of the Environmental
			 Protection Agency;
					(B)the Administrator of the National Oceanic
			 Atmospheric Administration;
					(C)the Chief of the Natural Resource
			 Conservation Service;
					(D)the Chief of Engineers of the United States
			 Army Corps of Engineers;
					(E)the Director of the National Park Service;
			 and
					(F)the head of any other applicable
			 agency;
					(2)the Governors of the Basin States;
				(3)the Partnership
			 for the Delaware Estuary;
				(4)the Delaware River
			 Basin Commission;
				(5)fish and wildlife joint venture
			 partnerships; and
				(6)other public
			 agencies and organizations with authority for the planning and implementation
			 of conservation strategies in the Basin.
				(d)PurposesThe
			 purposes of the program include—
				(1)coordinating
			 restoration and protection activities among Federal, State, local, and regional
			 entities and conservation partners throughout the Basin;
				(2)carrying out
			 coordinated restoration and protection activities throughout the Basin and
			 Basin States—
					(A)to sustain and
			 enhance habitat restoration and protection activities;
					(B)to sustain and
			 enhance water-quality improvements, including drinking water quality;
					(C)to sustain and
			 enhance water management and flood damage mitigation improvements to benefit
			 fish and wildlife habitat;
					(D)to improve
			 opportunities for public access and recreation in the Basin;
					(E)to encourage
			 environmentally sensitive land use planning and development;
					(F)to increase the
			 capacity to implement coordinated restoration and protection activities in the
			 Basin by conducting public outreach and education and promoting citizen
			 involvement; and
					(G)to coordinate,
			 conduct, and support the planning, monitoring, and research activities
			 necessary to carry out coordinated restoration and protection activities;
			 and
					(3)providing
			 competitive grants for technical assistance to carry out restoration and
			 protection activities in the Basin, with priority given to activities with
			 multiple benefits, including habitat, water quality, and flood
			 protection.
				5.Grants and
			 assistance
			(a)Delaware river
			 basin restoration programTo
			 the extent that funds are available to carry out this section, the Secretary
			 shall establish a grant program to be known as the Delaware River Basin
			 restoration grant program to provide competitive matching grants of
			 varying amounts to State and local governments, nonprofit organizations,
			 community organizations, institutions of higher education, and other eligible
			 entities to carry out activities described in section 4(d).
			(b)CriteriaThe
			 Secretary, in consultation with the organizations described in section 4(c),
			 shall develop criteria for the grant program to help ensure that activities
			 funded under this section accomplish one or more of the following:
				(1)Restoration or
			 protection of fish and wildlife species and the habitats of those
			 species.
				(2)Improvement or
			 protection of water quality by reducing nonpoint and point source
			 pollutants.
				(3)Reduction or improvement of the management
			 of water volume and flooding.
				(4)Inclusion of
			 priority needs or actions identified in the single investment strategy adopted
			 under section 4(b)(2).
				(5)Inclusion of
			 restoration and protection activities with multiple benefits in the Basin,
			 including habitat, water quality, and flood damage reduction.
				(c)Cost
			 sharing
				(1)Federal
			 shareThe Federal share of
			 the cost of a project funded under the grant program shall not exceed 75
			 percent of the total cost of the activity, as determined by the
			 Secretary.
				(2)Non-Federal
			 shareThe non-Federal share
			 of the cost of a project funded under the grant program may be provided in cash
			 or in the form of an in-kind contribution of services or materials.
				(d)Administration
				(1)In
			 generalThe Secretary may enter into an agreement to manage the
			 grant program with the National Fish and Wildlife Foundation or a similar
			 organization with applicable expertise.
				(2)FundingIf
			 the Secretary enters into an agreement under paragraph (1), the organization
			 selected shall—
					(A)for each fiscal
			 year, receive amounts to carry out this section in an advance payment of the
			 entire amount on October 1, or as soon as practicable thereafter, of that
			 fiscal year;
					(B)invest and
			 reinvest those amounts for the benefit of the grant program; and
					(C)otherwise
			 administer the grant program to support partnerships between the public and
			 private sectors in accordance with this Act.
					(3)RequirementsIf
			 the Secretary enters into an agreement with the Foundation under paragraph (1),
			 any amounts received by the Foundation under this section shall be subject to
			 the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et
			 seq.), excluding section 10(a) of that Act (16 U.S.C. 3709(a)).
				(e)Technical
			 assistanceThe Secretary may
			 provide, or provide for, technical assistance to carry out this section, on a
			 nonreimbursable basis, to—
				(1)other Federal agencies;
				(2)State and local governments;
				(3)nonprofit organizations;
				(4)community organizations;
				(5)institutions of higher education; or
				(6)other entities, as the Secretary determines
			 to be appropriate.
				6.Annual
			 reportsNot later than 180
			 days after the date of enactment of this Act and annually thereafter, the
			 Secretary shall submit to Congress a report on the implementation of this Act,
			 including a description of each project that has received funding under this
			 Act.
		7.Authorization of
			 appropriations
			(a)In
			 generalThe U.S. Fish and
			 Wildlife Service shall use funds within its existing budgetary authority to
			 carry out this Act.
			(b)UseOf
			 any amount made available for each fiscal year, the Secretary shall use at
			 least 75 percent to carry out the grant program and to provide, or provide for,
			 technical assistance under section 5(e).
			
